Citation Nr: 1820098	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities.

2. Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1948 to June 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held in March 2018 by means of video conferencing equipment with the Veteran in Montgomery, Alabama before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the March 2018 hearing, the Veteran made a motion requesting that his claims be advanced on the docket based on his age, as he is over the age of 75.  Accordingly, his motion is granted and his case has been assigned Advanced on Docket (AOD) status.  38 U.S.C. § 7107(a).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for bilateral knee disabilities and a respiratory disability, claimed as COPD.  During his hearing before the Board, the Veteran indicated that private physician Dr. W. treated his knees and that he had an appointment the following day for injections.  He also indicated that he received treatment for his knees at VA facilities.  Records from Dr. W. and VA facilities have not been obtained for review.  It is unclear whether these outstanding records also address the respiratory condition.  Therefore, both claims must be remanded to allow the AOJ the opportunity to request records from Dr. W and to associate VA treatment records, if any, with the electronic claims file for review.

The Board observes that VA examinations have not been provided in this case.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In his April 2012 claim, the Veteran asserted that his bilateral knee and respiratory disabilities were due to cold exposure and his participation in combat while in Korea.  Regarding the knees, in his VA Form 9, he indicated that his bilateral knee disability, noted in private treatment records as degenerative joint disease, was due to service because his duties required him to repeatedly climb in and out of a 2.5 ton vehicle.  Regarding his respiratory disorder, he testified during the Board hearing that his respiratory disorder could be related to exposure to dust.  He stated that he drove a truck every day for nine months on dirt roads.  He indicated that he was not provided a mask and that the truck did not have windows, which resulted in him inhaling a large amount of dust.  In his VA Form 9, he indicated that his lung condition was a result of environmental hazard exposure during his tour in Korea.  He stated that he was constantly exposed to air pollution, occupational dusts, and chemicals while overseas.

In this case, the Veteran is competent to report his potential injuries during service, to include knee symptoms resulting from climbing in and out of vehicles and he is also competent to report inhalation of dust.  Under McLendon, the Board finds that examinations must be scheduled to determine whether the Veteran has a disability of either knee and/or a respiratory disability that are related to service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file VA treatment records, if any.  All attempts to secure this evidence must be documented in the claims file.

2. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees and lungs.  The AOJ must specifically request that the Veteran provide a signed authorization form to enable it to obtain all outstanding pertinent medical treatment records from any private providers, to include, but not limited to, Dr. W. and Dr. M.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3. After receipt of the records, schedule the Veteran for a VA examination to determine the etiology of his bilateral knee disabilities.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the examination report.

The examiner must take a detailed history from the Veteran and conduct any necessary testing.

For each disability of the knees, to include degenerative joint disease, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that it is related to service, to include the Veteran's assertion of knee injury due to climbing in and out of vehicles during service.

The examiner must provide a complete rationale for his or her opinion(s) in the examination report.  If any opinion cannot be made without resorting to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. After receipt of the records, schedule the Veteran for a VA examination to determine the etiology of his respiratory disorders, to include COPD.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the examination report.

The examiner must take a detailed history from the Veteran and conduct any necessary testing.

For each respiratory disorder identified, to include COPD, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that it is related to service, to include the Veteran's assertion of breathing in dust and other chemicals while serving as a truck driver in Korea.

The examiner must provide a complete rationale for his or her opinion(s) in the examination report.  If any opinion cannot be made without resorting to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Conduct any additional development necessary.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




